Case 1:20-cv-01152-CMA-GPG Document 16 Filed 06/05/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-01152-CMA-KLM

  ANN C. HOAK,
  JOHN NEVRAUMONT, and
  SUNIT ANANDWALA,

         Plaintiffs,

  v.

  UNITED SPECIALTY INSURANCE COMPANY,

         Defendant.


          ORDER DENYING MOTION TO APPOINT INTERIM CLASS COUNSEL


         This matter is before the Court on Plaintiffs’ Motion to Appoint Interim Class

  Counsel Pursuant to Rule 23(g). (Doc. # 14.) For the following reasons, the Court

  denies the Motion without prejudice.

         The Local Rules of Practice for this district establish a duty for litigants to consult

  with one another before filing a motion. Specifically, the Local Rules indicate:

         Duty to Confer. Before filing a motion, counsel for the moving party or an
         unrepresented party shall confer or make reasonable, good faith efforts to
         confer with any opposing counsel or unrepresented party to resolve any
         disputed matter. The moving party shall describe in the motion, or in a
         certificate attached to the motion, the specific efforts to fulfill this duty.

  D.C.COLO.LCivR 7.1(a). Notably, motions filed pursuant to Rule 23 of the Federal

  Rules of Civil Procedure are not included in the exceptions to the duty to confer. See id.

  § 7.1(b).
Case 1:20-cv-01152-CMA-GPG Document 16 Filed 06/05/20 USDC Colorado Page 2 of 2




         Plaintiff’s Motion does not comply with Local Rule 7.1 because it neither

  references the duty to confer nor indicates whether the Motion is unopposed. See

  generally (Doc. # 14). Therefore, the Motion is denied without prejudice in accordance

  with this Court’s Practice Standards. 1 See CMA Civ. Practice Standard 7.1(A)(e)(2)

  (noting that motions that do not comply with the Local Rules “may be denied in whole or

  part without prejudice . . . .”). The Court advises both parties to review this Court’s

  Practice Standards before submitting any filing. The Practice Standards are available at

  www.cod.uscourts.gov.

         Based on the foregoing, the Court ORDERS that Plaintiffs’ Motion to Appoint

  Interim Class Counsel Pursuant to Rule 23(g) (Doc. # 14) is DENIED WITHOUT

  PREJUDICE.




         DATED: June 5, 2020


                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




  1The Court notes that Plaintiffs’ motion also fails to conform to CMA Civ. Practice Standard
  10.1(b) (Font and Format).

                                                 2
